 Case 21-03005-sgj Doc 64 Filed 09/01/21         Entered 09/01/21 11:52:30        Page 1 of 13



Davor Rukavina, Esq.
Texas Bar No. 24030781
Julian P. Vasek, Esq.
Texas Bar No. 24070790
MUNSCH HARDT KOPF & HARR, P.C.
500 N. Akard Street, Suite 3800
Dallas, Texas 75202-2790
Telephone: (214) 855-7500
Facsimile: (214) 978-4375

Counsel for Defendant NexPoint Advisors, L.P.

                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION
In re:                                   §          Case No. 19-34054-SGJ-11
                                         §
HIGHLAND CAPITAL MANAGEMENT, L.P., §                Chapter 11
                                         §
       Debtor.                           §
                                         §
HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                         §
       Plaintiff.                        §
                                         §
v.                                       §
                                         §         Adversary No.: 21-03005-sgj
NEXPOINT ADVISORS, L.P., JAMES           §
DONDERO, NANCY DONDERO, AND              §
DUGABOY INVESTMENT TRUST,                §
                                         §
       Defendants.                       §

                          DEFENDANT NEXPOINT ADVISORS, L.P.’S
                            ANSWER TO AMENDED COMPLAINT

        Defendant NexPoint Advisors, L.P. (“NexPoint”), a defendant in the above-styled and

numbered adversary proceeding (the “Adversary Proceeding”) filed by Highland Capital

Management, L.P. (the “Plaintiff”), hereby files this Answer (the “Answer”) responding to the

Amended Complaint for (I) Breach of Contract and (II) Turnover of Property (III) Fraudulent

Transfer, and (IV) Breach of Fiduciary Duty [Adv. Dkt. 73] (the “Amended Complaint”). Where

an allegation in the Amended Complaint is not expressly admitted in this Answer, it is denied.




DEFENDANT NEXPOINT’S ANSWER TO AMENDED COMPLAINT                                         PAGE 1
 Case 21-03005-sgj Doc 64 Filed 09/01/21            Entered 09/01/21 11:52:30        Page 2 of 13




                                 PRELIMINARY STATEMENT

          1.   The first sentence of paragraph 1 of the Amended Complaint sets forth the

Plaintiff’s objective in bringing the Amended Complaint and does not require a response. To the

extent it contains factual allegations, they are denied. The second sentence contains a legal

conclusion that does not require a response. To the extent it contains factual allegations, they are

denied.

          2.   Defendant NexPoint admits that NPA’s First Amended Answer speaks for itself.

To the extent paragraph 2 contradicts the First Amended Answer, it is denied.

          3.   Defendant NexPoint denies the allegations in paragraph 3 of the Amended

Complaint.

          4.   Paragraph 4 of the Amended Complaint sets forth the Plaintiff’s objective in

bringing the Amended Complaint and does not require a response. To the extent it contains factual

allegations, they are denied.

          5.   Paragraph 5 of the Amended Complaint contains a summary of the relief the Plaintiff

seeks and does not require a response. To the extent it contains factual allegations, they are

denied.

                                 JURISDICTION AND VENUE

          6.   Defendant NexPoint admits that this Adversary Proceeding relates to the

Plaintiff’s bankruptcy case but denies any implication that this fact confers Constitutional

authority on the Bankruptcy Court to adjudicate this dispute. Any allegations in paragraph 6 not

expressly admitted are denied.

          7.   Defendant NexPoint admits that the Court has statutory (but not Constitutional)

jurisdiction to hear this Adversary Proceeding. Any allegations in paragraph 7 not expressly

admitted are denied.

DEFENDANT NEXPOINT’S ANSWER TO AMENDED COMPLAINT                                             PAGE 2
 Case 21-03005-sgj Doc 64 Filed 09/01/21         Entered 09/01/21 11:52:30       Page 3 of 13




           8.    Defendant NexPoint denies the allegations contained in paragraph 8 of the

Amended Complaint. Defendant NexPoint does not consent to any trial before, or final order

entered by, the Bankruptcy Court. Defendant NexPoint demands a trial by jury of all issues so

triable.

           9.    Defendant NexPoint admits the allegations in paragraph 9 of the Amended

Complaint.

                                        THE PARTIES

           10.   Defendant NexPoint admits the allegations in paragraph 10 of the Amended

Complaint.

           11.   Defendant NexPoint admits the allegations in paragraph 11 of the Amended

Complaint.

           12.   Defendant NexPoint admits the allegations in paragraph 12 of the Amended

Complaint.

           13.   Defendant NexPoint lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 13 of the Amended Complaint and therefore denies

the same.

           14.   Defendant NexPoint lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 14 of the Amended Complaint and therefore denies

the same.

                                    CASE BACKGROUND

           15.   Defendant NexPoint admits the allegations in paragraph 15 of the Amended

Complaint.

           16.   Defendant NexPoint admits the allegations in paragraph 16 of the Amended

Complaint.

DEFENDANT NEXPOINT’S ANSWER TO AMENDED COMPLAINT                                        PAGE 3
 Case 21-03005-sgj Doc 64 Filed 09/01/21            Entered 09/01/21 11:52:30     Page 4 of 13




       17.     Defendant NexPoint admits the allegations in paragraph 17 of the Amended

Complaint.

       18.     Defendant NexPoint admits the allegations in paragraph 18 of the Amended

Complaint.

       19.     Defendant NexPoint admits the allegations in paragraph 19 of the Amended

Complaint.

                                   STATEMENT OF FACTS

       20.     Defendant NexPoint admits that it has executed at least one promissory note under

which the Debtor is a payee. Any allegations in paragraph 20 note expressly admitted are denied.

       21.     Defendant NexPoint admits the allegations in paragraph 21 of the Amended

Complaint.

       22.     Defendant NexPoint denies paragraph 22 of the Complaint. The document speaks

for itself and the quote set forth in paragraph 22 is not verbatim.

       23.     Defendant NexPoint admits the allegations in paragraph 23 of the Amended

Complaint.

       24.     Defendant NexPoint denies paragraph 24 of the Complaint. The document speaks

for itself and the quote set forth in paragraph 24 is not verbatim.

       25.     Defendant NexPoint admits the allegations in paragraph 25 of the Amended

Complaint.

       26.     Defendant NexPoint admits that it did not make a payment under the Note on

December 31, 2020. Defendant NexPoint denies that any payment was due under the Note on

December 31, 2020. To the extent not expressly admitted, paragraph 26 of the Amended

Complaint is denied.




DEFENDANT NEXPOINT’S ANSWER TO AMENDED COMPLAINT                                         PAGE 4
Case 21-03005-sgj Doc 64 Filed 09/01/21           Entered 09/01/21 11:52:30       Page 5 of 13




          27.   Defendant NexPoint admits that Exhibit 2 to the Amended Complaint (the

“Demand Letter”) is a true and correct copy of what it purports to be and that the document

speaks for itself. To the extent paragraph 27 of the Amended Complaint asserts a legal

conclusion, no response is required, and it is denied. To the extent not expressly admitted,

paragraph 27 of the Amended Complaint is denied.

          28.   Defendant NexPoint admits that it paid the Debtor $1,406,111.92 on January 14,

2021, but denies that any payment was due on December 31, 2020 or that this was an attempt to

cure a default. To the extent not expressly admitted, paragraph 28 of the Amended Complaint is

denied.

          29.   Defendant NexPoint admits that Exhibit 3 to the Amended Complaint (the

“Second Demand Letter”) is a true and correct copy of what it purports to be and that the

document speaks for itself. To the extent paragraph 29 of the Amended Complaint asserts a legal

conclusion, no response is required, and it is denied. To the extent not expressly admitted,

paragraph 29 of the Amended Complaint is denied.

          30.   To the extent paragraph 30 of the Amended Complaint asserts a legal conclusion,

no response is necessary, and it is denied. The Defendant otherwise admits paragraph 30 of the

Amended Complaint.

          31.   Defendant NexPoint lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 31 of the Amended Complaint and therefore denies

the same.

          32.   Defendant NexPoint denies the allegations in paragraph 32 of the Amended

Complaint.

          33.   Defendant NexPoint admits that the Debtor filed the Original Complaint in this

action on January 22, 2021, as alleged in the first sentence of paragraph 33 of the Amended

DEFENDANT NEXPOINT’S ANSWER TO AMENDED COMPLAINT                                         PAGE 5
Case 21-03005-sgj Doc 64 Filed 09/01/21           Entered 09/01/21 11:52:30       Page 6 of 13




Complaint. Defendant NexPoint denies it is liable for the relief requested in the Original

Complaint. To the extent not expressly admitted, paragraph 33 of the Amended Complaint is

denied.

          34.   Defendant NexPoint admits the allegations in paragraph 34 of the Amended

Complaint.

          35.   Defendant NexPoint admits the allegations in paragraph 35 of the Amended

Complaint.

          36.   Defendant NexPoint admits that NexPoint’s First Amended Answer speaks for

itself. To the extent paragraph 36 contradicts the First Amended Answer, it is denied.

          37.   Defendant NexPoint admits that NexPoint’s First Amended Answer speaks for

itself. To the extent paragraph 37 contradicts the First Amended Answer, it is denied.

          38.   Paragraph 38 of the Amended Complaint asserts a legal conclusion to which no

answer is required. To the extent of any factual allegation, Defendant NexPoint admits that Mr.

Dondero controlled NPA and denies that he controlled the Debtor at the time of the Alleged

Agreement.

          39.   Defendant NexPoint lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 39 of the Amended Complaint and therefore denies

the same.

          40.   Defendant NexPoint denies the allegations in paragraph 40 of the Amended

Complaint.

          41.   Defendant NexPoint admits that Exhibit 4 to the Amended Complaint is a true and

correct copy of what it purports to be and that the document speaks for itself. To the extent

paragraph 41 of the Amended Complaint asserts a legal conclusion, no response is required, and




DEFENDANT NEXPOINT’S ANSWER TO AMENDED COMPLAINT                                         PAGE 6
 Case 21-03005-sgj Doc 64 Filed 09/01/21           Entered 09/01/21 11:52:30         Page 7 of 13




it is denied. To the extent not expressly admitted, paragraph 41 of the Amended Complaint is

denied.

          42.   Paragraph 42 of the Amended Complaint states a legal conclusion that does not

require a response and is therefore denied.

          43.   Paragraph 43 of the Amended Complaint states a legal conclusion that does not

require a response and is therefore denied.

                                 FIRST CLAIM FOR RELIEF
                                      (against NexPoint)
                                   (for Breach of Contract)

          44.   Paragraph 44 of the Amended Complaint is a sentence of incorporation that does

not require a response. All prior responses are incorporated herein by reference.

          45.   Paragraph 45 of the Amended Complaint states a legal conclusion that does not

require a response and is therefore denied. To the extent of any factual allegation, it is denied.

          46.   Paragraph 46 of the Amended Complaint states a legal conclusion that does not

require a response and is therefore denied. To the extent of any factual allegation, it is denied.

          47.   Paragraph 47 of the Amended Complaint states a legal conclusion that does not

require a response and is therefore denied. To the extent of any factual allegation, it is denied.

          48.   Paragraph 48 of the Amended Complaint states a legal conclusion that does not

require a response and is therefore denied. To the extent of any factual allegation, it is denied.

                             SECOND CLAIM FOR RELIEF
                                    (against NexPoint)
                    (Turnover by NexPoint Pursuant to 11 U.S.C. § 542(b))

          49.   Paragraph 49 of the Amended Complaint is a sentence of incorporation that does

not require a response and is therefore denied. All prior responses are incorporated herein by

reference.




DEFENDANT NEXPOINT’S ANSWER TO AMENDED COMPLAINT                                            PAGE 7
 Case 21-03005-sgj Doc 64 Filed 09/01/21           Entered 09/01/21 11:52:30         Page 8 of 13




       50.     Paragraph 50 of the Amended Complaint states a legal conclusion that does not

require a response and is therefore denied. To the extent of any factual allegation, it is denied.

       51.     Paragraph 51 of the Amended Complaint states a legal conclusion that does not

require a response and is therefore denied. To the extent of any factual allegation, it is denied.

       52.     Paragraph 52 of the Amended Complaint states a legal conclusion that does not

require a response and is therefore denied. To the extent of any factual allegation, it is denied.

       53.     Paragraph 53 of the Amended Complaint states a legal conclusion that does not

require a response and is therefore denied.        Defendant NexPoint admits that the Plaintiff

transmitted the Demand Letter and the Second Demand Letter, and those documents speak for

themselves.

       54.     Paragraph 54 of the Amended Complaint states a legal conclusion that does not

require a response and is therefore denied. To the extent of any factual allegation, it is denied.

       55.     Paragraph 55 of the Amended Complaint states a legal conclusion that does not

require a response and is therefore denied. To the extent of any factual allegation, it is denied.

                            THIRD CLAIM FOR RELIEF
                                 (Against NexPoint)
 (Avoidance and Recovery of Actual Fraudulent Transfer under 11 U.S.C. §§ 548(a)(1)(A)
                                      and 550)

       56.     Paragraph 56 of the Amended Complaint is a sentence of incorporation that does

not require a response. All prior responses are incorporated herein by reference.

       57.     Paragraph 57 of the Amended Complaint states a legal conclusion that does not

require a response and is therefore denied.

       58.     Paragraph 58 of the Amended Complaint states a legal conclusion that does not

require a response and is therefore denied. To the extent of any factual allegation, it is denied.




DEFENDANT NEXPOINT’S ANSWER TO AMENDED COMPLAINT                                            PAGE 8
 Case 21-03005-sgj Doc 64 Filed 09/01/21           Entered 09/01/21 11:52:30         Page 9 of 13




       59.     Paragraph 59 of the Amended Complaint states a legal conclusion that does not

require a response and is therefore denied. To the extent of any factual allegation, it is denied.

       60.     Paragraph 60 of the Amended Complaint states a legal conclusion that does not

require a response and is therefore denied. To the extent of any factual allegation, it is denied.

       61.     Paragraph 61 of the Amended Complaint states a legal conclusion that does not

require a response and is therefore denied. To the extent of any factual allegation, it is denied.

                           FOURTH CLAIM FOR RELIEF
                                 (Against NexPoint)
  (Avoidance and Recovery of Actual Fraudulent Transfer Under 11 U.S.C. § 544(b) and
                     550, and Tex. Bus. & C. Code § 24.005(a)(1))

       62.     Paragraph 62 of the Amended Complaint is a sentence of incorporation that does

not require a response. All prior responses are incorporated herein by reference.

       63.     Paragraph 63 of the Amended Complaint states a legal conclusion that does not

require a response and is therefore denied.

       64.     Paragraph 64 of the Amended Complaint states a legal conclusion that does not

require a response and is therefore denied. To the extent of any factual allegation, it is denied.

       65.     Paragraph 65 of the Amended Complaint states a legal conclusion that does not

require a response and is therefore denied. To the extent of any factual allegation, it is denied.

       66.     Paragraph 66 of the Amended Complaint states a legal conclusion that does not

require a response and is therefore denied. To the extent of any factual allegation, it is denied.

                               FIFTH CLAIM FOR RELIEF
                 (Against Dugaboy Investment Trust and Nancy Dondero)
          (For Declaratory Relief: -- 11 U.S.C. § 105(a) and Fed. R. Bankr. P. 7001)

       67.     Paragraph 67 of the Amended Complaint is a sentence of incorporation that does

not require a response. All prior responses are incorporated herein by reference.




DEFENDANT NEXPOINT’S ANSWER TO AMENDED COMPLAINT                                            PAGE 9
Case 21-03005-sgj Doc 64 Filed 09/01/21           Entered 09/01/21 11:52:30         Page 10 of 13




       68.     This claim is only asserted against Defendants Dugaboy Investment Trust and

Nancy Dondero. Therefore, Defendant NexPoint is not required to respond to this claim.

       69.     This claim is only asserted against Defendants Dugaboy Investment Trust and

Nancy Dondero. Therefore, Defendant NexPoint is not required to respond to this claim.

       70.     Paragraph 70 of the Amended Complaint states a legal conclusion that does not

require a response and is therefore denied.

                              SIXTH CLAIM FOR RELIEF
                  (Against Dugaboy Investment Trust and Nancy Dondero)
                                (Breach of Fiduciary Duty)

       71.     Paragraph 71 of the Amended Complaint is a sentence of incorporation that does

not require a response. All prior responses are incorporated herein by reference.

       72.     This claim is only asserted against Defendants Dugaboy Investment Trust and

Nancy Dondero. Therefore, Defendant NexPoint is not required to respond to this claim.

       73.     This claim is only asserted against Defendants Dugaboy Investment Trust and

Nancy Dondero. Therefore, Defendant NexPoint is not required to respond to this claim.

       74.     This claim is only asserted against Defendants Dugaboy Investment Trust and

Nancy Dondero. Therefore, Defendant NexPoint is not required to respond to this claim.

                             SEVENTH CLAIM FOR RELIEF
                        (Against James Dondero and Nancy Dondero)
                      (Aiding and Abetting a Breach of Fiduciary Duty)

       75.     Paragraph 75 of the Amended Complaint is a sentence of incorporation that does

not require a response. All prior responses are incorporated herein by reference.

       76.     This claim is only asserted against Defendants James Dondero and Nancy

Dondero. Therefore, Defendant NexPoint is not required to respond to this claim.

       77.     This claim is only asserted against Defendants James Dondero and Nancy

Dondero. Therefore, Defendant NexPoint is not required to respond to this claim.

DEFENDANT NEXPOINT’S ANSWER TO AMENDED COMPLAINT                                         PAGE 10
Case 21-03005-sgj Doc 64 Filed 09/01/21                   Entered 09/01/21 11:52:30       Page 11 of 13




        78.      This claim is only asserted against Defendants James Dondero and Nancy

Dondero. Therefore, Defendant NexPoint is not required to respond to this claim.

        79.      This claim is only asserted against Defendants James Dondero and Nancy

Dondero. Therefore, Defendant NexPoint is not required to respond to this claim.

        Defendant NexPoint denies that the Plaintiff is entitled to the relief requested in the

prayer, including as to parts (i), (ii), (iii), (iv), (v), (vi), (vii) and (iii) [sic].

                                      AFFIRMATIVE DEFENSES

        80.      Pursuant to that certain Shared Services Agreement, the Plaintiff was responsible

for making payments on behalf of the Defendant under the note. Any alleged default under the

note was the result of the Plaintiff’s own negligence, misconduct, breach of contract, etc.

        81.      Delay in the performance of a contract is excused when the party who seeks to

enforce the contract caused the delay. It was therefore inappropriate for the Plaintiff to accelerate

the note when the brief delay in payment was the Plaintiff’s own fault.

        82.      Furthermore, the Plaintiff has waived the right to accelerate the note and /or the

Plaintiff is estopped to enforce the alleged acceleration by accepting payment after the same.

        83.      Furthermore, the Plaintiff’s claims are barred in whole or in part because, prior to

any alleged breach or acceleration, the Plaintiff agreed that it would not collect on the note upon

fulfilment of certain conditions subsequent. Specifically, sometime between December of the

year in which each Note was made and February of the following year, Defendant Nancy

Dondero, as representative for a majority of the Class A shareholders of Plaintiff agreed that

Plaintiff would forgive the Notes if certain portfolio companies were sold for greater than cost or

on a basis outside of Defendant James Dondero’s control. This agreement setting forth the

conditions subsequent to demands for payment on the Notes was an oral agreement; however,

Defendant NexPoint believes there may be testimony or email correspondence that discusses the

DEFENDANT NEXPOINT’S ANSWER TO AMENDED COMPLAINT                                               PAGE 11
Case 21-03005-sgj Doc 64 Filed 09/01/21             Entered 09/01/21 11:52:30      Page 12 of 13




existence of this agreement that may be uncovered through discovery in this Adversary

Proceeding.

       84.     Defendant NexPoint asserts that any fraudulent transfer claim is barred because

NexPoint acted in good faith, without knowledge of any alleged avoidability, and because

reasonably equivalent value was provided for any alleged transfer or obligation.

       85.     Defendant NexPoint asserts that any fraudulent transfer claim is barred because

no transferor or transferee, or obligor or obligee, was insolvent.

       86.     To the extent of any avoidance, NexPoint asserts a lien under 11 U.S.C. § 548(c)

to the extent that NexPoint gave value, and a similar preference lien under any applicable

provision of the Texas Uniform Fraudulent Transfer Act.

                                         JURY DEMAND

       87.     Defendant NexPoint demands a trial by jury of all issues so triable pursuant to

Rule 38 of the Federal Rules of Civil Procedure and Rule 9015 of the Federal Rules of

Bankruptcy Procedure.

       88.     Defendant NexPoint does not consent to the Bankruptcy Court conducting a jury

trial and therefore demands a jury trial in the District Court.

                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendant NexPoint respectfully requests

that, following a trial on the merits, the Court enter a judgment that the Plaintiff take nothing on

the Amended Complaint and provide Defendant NexPoint such other relief to which it is entitled.




DEFENDANT NEXPOINT’S ANSWER TO AMENDED COMPLAINT                                          PAGE 12
Case 21-03005-sgj Doc 64 Filed 09/01/21         Entered 09/01/21 11:52:30      Page 13 of 13




         RESPECTFULLY SUBMITTED this 1st day of September, 2021.

                                           MUNSCH HARDT KOPF & HARR, P.C.

                                           By: /s/ Davor Rukavina
                                                Davor Rukavina, Esq.
                                                Texas Bar No. 24030781
                                                Julian P. Vasek, Esq.
                                                Texas Bar No. 24070790
                                                3800 Ross Tower
                                                500 N. Akard Street
                                                Dallas, Texas 75201-6659
                                                Telephone: (214) 855-7500
                                                Facsimile: (214) 855-7584
                                                 Email: drukavina@munsch.com

                                           COUNSEL FOR NEXPOINT ADVISORS, L.P.




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that, on September 1, 2021, a true and correct copy of
this document was served via the Court’s CM/ECF system on counsel for the Plaintiff.

                                                   /s/ Davor Rukavina
                                                   Davor Rukavina




DEFENDANT NEXPOINT’S ANSWER TO AMENDED COMPLAINT                                      PAGE 13
4828‐3165‐6185v.1 019717.00001
